People v Brown (2018 NY Slip Op 05188)





People v Brown


2018 NY Slip Op 05188


Decided on July 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2013-10135
 (Ind. No. 10525/11)

[*1]The People of the State of New York, respondent,
vDarren Brown, appellant.


Paul Skip Laisure, New York, NY (Leila Hull of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Kathryn E. Mullen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Charles LoPresto, J.), rendered September 6, 2013, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth degree (two counts), criminal possession of a controlled substance in the seventh degree, resisting arrest, unlawful possession of pistol ammunition, and unlawful possession of marijuana, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bradshaw, 18 NY3d 257, 264; People v Lopez, 6 NY3d 248, 256; People v Fortier, 130 AD3d 642, 642). The defendant's valid waiver of his right to appeal precludes appellate review of the denial of that branch of his omnibus motion which was to controvert a search warrant and suppress physical evidence (see People v Kemp, 94 NY2d 831, 833; People v Sears, 144 AD3d 1056).
RIVERA, J.P., SGROI, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court